                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                                  )
KAREN BROWN HOLMES,               )
               Plaintiff,         )
                                  )        CIVIL ACTION
            v.                    )        NO. 19-10665-WGY
                                  )
CARPENTER TRAINING CENTER and     )
LOCAL 2168,                       )
               Defendants.        )
                                  )


YOUNG, D.J.                                              April 25, 2019

                            MEMORANDUM AND ORDER

     For the reasons stated below, the Court denies without prejudice

plaintiff’s motions for counsel and for leave to proceed in forma

pauperis and directs plaintiff to (1) either pay the filing fee or

file a renewed motion for leave to proceed in forma pauperis; and (2)

file an amended complaint curing the deficiencies identified below.

I.   Relevant Background

     On April 5, 2019, Karen Brown Holmes (“Holmes”), a resident of

Boston, Massachusetts, filed a pro se complaint accompanied by

motions for appointment of counsel and for leave to proceed in forma

pauperis.

     The complaint is submitted on a pre-printed form and states the

basis for this court’s jurisdiction as 28 U.S.C. § 1331 (federal

question). See Complaint (“Compl.”), Docket No. 1.    Named as

defendants are the Carpenters Training Center and Local 2168.    Id.

The complaint contains no factual allegations nor request for relief.
Id.   The civil cover sheet accompanying the complaint indicates that

is an employment civil rights action.   See Docket No. 1-1.

II.   Motion for Leave to Proceed In Forma Pauperis

      Holmes’ motion for leave to proceed in forma pauperis indicates

that she is employed as a trainee at the Pine Street Inn and that she

receives disability or workers compensation payments.   However, she

fails to state the amount of her wages and the amount she receives in

disability or workers compensation payments.   Because the financial

information in the motion is incomplete, the court is unable to

determine whether the plaintiff qualifies for in forma pauperis

status and will deny the motion without prejudice.

III. Screening of the Complaint

      "Federal courts are courts of limited jurisdiction." Kokkonen v.

Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). Consequently, a

plaintiff who seeks to bring her suit in a federal forum bears the

burden of establishing that the federal court has subject-matter

jurisdiction. See Gordo-González v. United States, 873 F.3d 32, 35

(1st Cir. 2017). The basic federal jurisdiction statutes, 28 U.S.C.

§§ 1331, 1332, confer “federal question” and “diversity”

jurisdiction, respectively.

      When examining the sufficiency of the pleadings, the court

considers whether the plaintiff has pled “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to
                                  [2]
draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citation omitted).

      In conducting this review, the court liberally construes Holmes’

complaint because Holmes is proceeding pro se. See Haines v. Kerner,

404 U.S. 519, 520-21 (1972).

IV.   Discussion

      Here, there does not appear to be any basis for diversity

jurisdiction under 28 U.S.C. § 1332 because the plaintiff and the

defendants appear to be citizens of Massachusetts.

      As to federal question jurisdiction under 28 U.S.C. § 1331, the

complaint does not identify a cause of action under federal law.

Holmes indicates on the civil cover sheet that this is a civil rights

action related to her employment.    However, it is impossible to

discern from the complaint precisely who Holmes alleges is liable for

what alleged misconduct.

      If Holmes wishes to pursue this action, she must file an amended

complaint that clearly identifies what each defendant did wrong and

the legal claim against each party. Holmes must also identify a basis

for this court’s subject matter jurisdiction. As an amended complaint

completely supercedes the original complaint, see Connectu LLC v.

Zuckerberg, 522 F.3d 82, 91 (1st Cir. 2008), Holmes should include in

the amended complaint anything from the original complaint that she

wishes to be part of the amended complaint.



                                    [3]
                                ORDER

     Accordingly, the Court hereby ORDERS:

     1.   Plaintiff’s motion for leave to proceed in forma pauperis
          is denied without prejudice.

     2.   Plaintiff’s motion to appoint counsel is denied without
          prejudice.

     3.   If Holmes wishes to proceed with this action, within 21
          days of the date of this Memorandum and Order, she must (1)
          either pay the $400 filing fee or file a renewed motion for
          leave to proceed in forma pauperis; and (2) file an amended
          complaint that cures the pleading deficiencies noted above.

     4.   Failure to comply with these directives will subject this
          case to dismissal.

SO ORDERED.


                                   /s/ William G. Young
                                  WILLIAM G. YOUNG
                                  UNITED STATES DISTRICT JUDGE




                                 [4]
